DETAILED ACTION
RE: Cheung et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1-3, 5, 7-9, 12, 19, 20, 23 and 24) and species of (i) isotopes, (ii) SEQ ID NO: 49 as the heavy chain sequence, (iii) SEQ ID NO: 50 as the light chain sequence, (iv) SEQ ID NO:15 as the recombinant nucleic acid sequence, (v) CD3, (vi) neuroblastoma and (vii) VEGF/VEGFR as the additional therapeutic agent in the reply filed on 12/6/2021 is acknowledged.
3.	Claims 1-3, 5, 7-9, 12, 16, 18-20, 23-29 and 35 are pending. Claims 4, 6, 10, 11, 13-15, 17, 21, 22 and 30-34 are canceled. Claims 16, 18, 25-29 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.
4.	Claims 1-3, 5, 7-9, 12, 19, 20, 23 and 24 are under examination.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 5/11/2021 and 12/12/2019 have been considered by the examiner.

Drawings
6.	Replacement of drawings in compliance with 37 CFR 1.84 and 37 CFR1.121(d) is required.  The drawings submitted are not acceptable because:

ii)	Fig. 47 is blurry because of the shading and thus is not electronically reproducible.

Claim Objections
7.	Claims 1 and 8 are objected to because of the following informalities: the agents (i.e. isotopes, dyes…) should be written in singular form in view of the recitation of “an agent selected from…”.
8.	Claims 23 and 24 should be amended to recite “The antibody of claim 7”.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claim 1 is drawn to an antibody or antigen binding fragment thereof comprising a heavy chain immunoglobulin variable domain (VH) and a light chain immunoglobulin variable domain (VL), wherein: (a) the VH comprises a VH-CDR1 sequence of GYTFTSYWMQ (SEQ ID NO: 53), a VH- CDR2 sequence of EINPSNGRTNYNEMFKS (SEQ ID NO: 54), and a VH-CDR3 sequence of YDGYYAMDY (SEQ ID NO: 55); and/or (b) the VL comprises a VL-CDR1 sequence of KSSQSLLYSSNQKNYLA (SEQ ID NO: 56), a VL-CDR2 sequence of WASTRES (SEQ ID NO: 57), and a VL-CDR3 sequence of QQYHSYPFT (SEQ ID NO: 58). Because the claim recites the term “or”, it encompasses a genus of antibodies defined only by 3 CDR sequences. The specification does not adequately disclose all the species encompassed by the genus.
Independent claim 8 is drawn to an antibody comprising a heavy chain (HC) amino acid sequence of SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 26, SEQ ID NO: 30, SEQ ID NO: 42, SEQ ID NO: 46, SEQ ID NO: 49, SEQ ID NO: 51, or a variant thereof having one or more conservative amino acid substitutions, and/or a light chain (LC) amino acid sequence of SEQ ID NO: 13, SEQ ID a variant thereof having one or more conservative amino acid substitutions. Because the claim recites the term “or”, it encompasses a genus of antibodies defined only by heavy chain amino acid sequence, or light chain amino acid sequence. Because the claim recites “a variant thereof having one or more conservative amino acid substitutions”, it encompasses antibodies having conservative mutations in the CDR sequences of the heavy and/or light chain of the parental antibody E71 or E72. Furthermore, the claim also encompasses antibodies comprising mixed and matched heavy and light chains from different parental antibodies. The specification does not adequately disclose all the species encompassed by the genus.
The specification discloses functional antibodies that bind L1-CAM and comprise 6 CDR sequences of a parental antibody, i.e. E71 or E72 (see Example 2). The specification does not disclose functional antibodies that comprise only 3 CDRs of the parental antibody E71 or E72. Regarding claim 1, the specification does not disclose any other VL CDR sequences which can be matched with SEQ ID NOs: 53-55 to form functional antibodies. The specification also does not disclose any other VH CDR sequences which can be matched with SEQ ID NO:56-58 to form functional antibodies. Regarding claim 8, the specification does not disclose any functional antibodies which comprise a heavy chain alone or a light chain alone of a parental antibody. The specification does not disclose any functional antibodies which have one or more conservative mutations in the CDRs of the parental antibody E71 or E72. The specification does not disclose that the CDRs from antibody E71 and E72 can be mixed 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form 
The specification fails to describe a representative number of species for the claimed genus. It also fails to provide a descriptive of structural features that are correlated to the function of binding to L1-CAM. Because the artisan cannot envision the detailed structure of the encompassed antibodies and therefore Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Therefore, only antibodies comprising all 6 CDRs of a parental antibody (i.e. E71 or E72) but not the full breadth of the claims meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the 

Claim Rejections - 35 USC § 112
11.	Claims 1-3, 5, 7-8, 12, 19, 20, 23 and 24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an antibody which specifically binds L1-CAM and comprises all six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody, does not reasonably provide enablement for an antibody comprising less than 6 CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
    	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988).
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.''

Independent claim 1 is drawn to an antibody or antigen binding fragment thereof comprising a heavy chain immunoglobulin variable domain (VH) and a light chain immunoglobulin variable domain (VL), wherein: (a) the VH comprises a VH-CDR1 and/or (b) the VL comprises a VL-CDR1 sequence of KSSQSLLYSSNQKNYLA (SEQ ID NO: 56), a VL-CDR2 sequence of WASTRES (SEQ ID NO: 57), and a VL-CDR3 sequence of QQYHSYPFT (SEQ ID NO: 58). Because the claim recites the term “or”, it encompasses a genus of antibodies defined only by 3 CDR sequences. 
Independent claim 8 is drawn to an antibody comprising a heavy chain (HC) amino acid sequence of SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 26, SEQ ID NO: 30, SEQ ID NO: 42, SEQ ID NO: 46, SEQ ID NO: 49, SEQ ID NO: 51, or a variant thereof having one or more conservative amino acid substitutions, and/or a light chain (LC) amino acid sequence of SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 25, SEQ ID NO: 29, SEQ ID NO: 41, SEQ ID NO: 45, SEQ ID NO: 50, SEQ ID NO: 52, or a variant thereof having one or more conservative amino acid substitutions. Because the claim recites the term “or”, it encompasses a genus of antibodies defined only by heavy chain amino acid sequence, or light chain amino acid sequence. Because the claim recites “a variant thereof having one or more conservative amino acid substitutions”, it encompasses antibodies having conservative mutations in the CDR sequences of the heavy and/or light chain of the parental antibody E71 or E72. Furthermore, the claim also encompasses antibodies comprising mixed and matched heavy and light chains from different parental antibodies. 

The specification discloses functional antibodies that bind L1-CAM and comprise 6 CDR sequences of a parental antibody, i.e. E71 or E72 (see Example 2). Regarding claim 1, the specification does not disclose functional antibodies that comprise only 3 CDRs of the parental antibody E71 or E72. Regarding claim 8, the specification does not disclose any functional antibodies which have one or more conservative mutations in the CDRs of the parental antibody E71 or E72. The specification does not disclose that the CDRs from antibody E71 and E72 can be mixed and matched to form a functional antibody that binds L1-CAM. The specification does not provide guidance regarding which amino acids within CDR sequences of a parental antibody can be changed by conservative substitution, such that the resulting antibody still has the claimed function (i.e. binding to L1-CAM).  Although the claims recite a partial structure, i.e. 3 VH CDRs, 3 VL CDRs, a heavy chain alone,  a light chain alone, a heavy chain or a light having conservative mutations in the CDR regions of a parental antibody, this partial structure does not predict the function of an antibody comprising such partial structure.  
Thus, the scope of the claims is extremely broad compared to the guidance, direction and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970). While it is understood that the absence of working examples should never be the sole reason for rejecting a claims as being broader than 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work.  See MPEP 2164.03.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly as is claimed.


.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 8, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griggs et al. (US20130236467A1, pub. date 9/12/2013, IDS 12/12/2019).
Griggs et al. teaches an antibody comprising SEQ ID NO: 50, wherein the antibody is bispecific antibody, a composition comprising the antibody and a pharmaceutically acceptable carrier ([0086], [0049]), [0020]). SEQ ID NO: 50 is a variant of instant SEQ ID NO: 13 as it comprises 7 conservative amino acid substitutions in SEQ ID NO:13 (see sequence alignment below). 

    PNG
    media_image1.png
    895
    782
    media_image1.png
    Greyscale
 

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6, 7, 9, 11, 12, 14, 15, 18, 21, 24, 28, 32-35 and 38 of copending Application No. 17/298,008 disclose an antibody comprising SEQ ID NOs: 1877 and 1873, wherein the antibody is a multispecific antibody, an IgG1, a scFv, humanized, comprising an IgG1 constant region comprising N297A and K322A, the antibody further binds a second antigen such as CD19, a composition comprising the antibody and a pharmaceutically acceptable carrier, wherein the antibody is optionally conjugated to an agent selected from isotope, dye, drug or toxin. The amino acid sequence of SEQ ID NO:1877 comprises instant SEQ ID NOs: 53-55. The amino acid sequence of SEQ ID NO:1873 comprises instant SEQ ID NOs: 56-58, and is 100% identical to residues 1-113 of instant SEQ ID NO:25. 

Conclusion
16.	No claims are allowed. Claims 1-3, 5, 7-8, 12, 19, 20, 23 and 24 are rejected. Claim 9 is objected to as being dependent from a rejected claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643